Citation Nr: 1113895	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-13 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1972 to July 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, in which the RO denied a claim to reopen entitlement to service connection for posttraumatic stress disorder (PTSD) because new and material evidence was not submitted.  However, subsequent to the May 1997 last final rating decision that denied service connection for PTSD, existing service department records that were not previously associated with the Veteran's claim were associated with the record.  Thus, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2010).

In addition, this case comes before the Board on appeal of a March 2009 rating decision of the VA RO in Houston, Texas, in which entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU) was denied.  

In a September 2008 statement, the Veteran requested a hearing before the Board.  However, in a February 2011 written statement, the Veteran withdrew his hearing request, and the record does not reflect that he later requested a hearing.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The record does not reflect that the Veteran's response to his claimed stressor events involved a psychological or psycho-physiological state of fear, helplessness, or horror.

2.  The Veteran did not engage in combat during service and there is no corroboration or verification of the occurrence of the Veteran's claimed stressors. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran received inadequate notice, the record reflects that the purpose of the notice was not frustrated. In a February 2005 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the Veteran sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities.          

The May 2007 statement of the case and the August 2008 and June 2010 supplemental statements of the case provided the Veteran with the relevant regulations for his service connection claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claims.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, as the Board has obtained service treatment records, VA outpatient and private treatment records, provided the Veteran a VA examination, obtained Social Security Administration (SSA) records, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The United States Court of Appeals for Veterans Claims (Court) recently determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Ordinarily, this would require that the issue of entitlement to service connection for PTSD be expanded to include non-PTSD acquired psychiatric disabilities.  However, a 70 percent rating is already in effect for service-connected depressive disorder.  Further, the record does not reflect, and the Veteran has not asserted, that there are any other diagnosed mental disorders that are related to the Veteran's military service.  Therefore, discussion of the Veteran's claim will be limited to his PTSD diagnosis.

The Veteran contended in a March 2006 statement that his PTSD is related to active service; specifically, his condition is the result of combat when he was aboard the U.S.S. Barbour County and performed raids in Cambodia and Vietnam.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  The regulatory revision is applicable only to certain claims, but the Veteran's appeal, which was appealed to the Board before July 13, 2010, but not decided by the Board as of that date, is affected by the amended regulation.  Id.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. (emphasis added).  

The Veteran's service treatment records, including the September 1972 induction physical examination and the June 1975 separation physical examination are negative for complaints, treatment, or a diagnosis of PTSD.  However, amongst the Veteran's service department records, there is a hand written undated note from the Veteran requesting a discharge from service for several reasons, including, that the Veteran finds it both emotionally and mentally difficult to adjust to military life, explaining that some of the men and officers he lives with enjoy harassing him, "to the point of breaking."

A July 2005 VA outpatient treatment record reflects a diagnosis of PTSD.  The Veteran reported that he has dreams about Cambodia and death, and has been experiencing flashbacks more recently because of Senator John Kerry.  An August 2005 VA outpatient treatment record reflects a diagnosis of PTSD.  The Veteran reported that his PTSD symptoms were better "until this Kerry thing got going."

The Veteran underwent a VA examination in December 2007 which resulted in a diagnosis of PTSD.  The Veteran's reported stressful experiences were described in this examination report to include that he served in Vietnam in 1973 for almost one year and made numerous stops to Cambodia ranging from two and a half months to one day.  He reported that while serving in Vietnam, he went on "seek and destroy" missions and guarded an ammunition dump.  He further described running into five or six killing fields where he saw numerous dead Vietnamese.  He also described killing a Viet Cong soldier with a knife who snuck into the ammunition dump.  He indicated that he was next to a soldier who was shot in the head during a meal, and the remains went "all over the place."  December 2008 and January 2010 VA outpatient treatment records also provide diagnoses of PTSD.  

PTSD is currently diagnosed.  However, review of the July 2005, August 2005, December 2008, and January 2010 VA outpatient treatment records, and the December 2007 VA examination report, do not show that the Veteran experienced a psychological or psycho-physiological state of fear, helplessness, or horror in response to his claimed stressor events.  Such fear, helplessness, or horror is also not noted or described in his January 2006 PTSD questionnaire, or in his July 2005 and March 2006 statements.  In all of these documents, he describes one or more of the events, and identifies his current symptoms, but does not indicate that at the time one or more event occurred, he experienced fear, helplessness, or horror.  Service treatment records and personnel records discuss his desire to be separated early from military service due racism against people of his and other ethnic groups.  On this basis, the Veteran's claim for service connection for PTSD cannot be substantiated based on the revised criteria.  

To that end, substantiating the Veteran's claim for service connection requires credible supporting evidence that an in-service stressor actually occurred, and which supports the PTSD diagnosis made.  Because the Veteran's service personnel records do not reflect that he had combat duty, his assertions alone are not sufficient to establish the occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau, 9 Vet. App. at 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In January 2006, following the July and August 2005 VA outpatient treatment in which he received diagnoses of PTSD, the Veteran completed a PTSD questionnaire, in which he elaborated on some of the various stressors that he experienced in service and reported during the outpatient treatment.  Specifically, the Veteran reported that while serving in Cambodia and Vietnam in February through December 1973, he was assigned to the 2nd Battalion 4th Marine Division.  He reported that the ship he was on was blown out on May 7, 1973 in Cambodia; indicating that he was in Cambodia on raids.  He further reported that during the same time frame, he witnessed a staff sergeant blown in half.

The Veteran's July 2005 and March 2006 statements reiterate that the ship he was on was blown out in May 1973 in Cambodia. 

In a November 2007 deferred rating decision, regarding the corroboration of the Veteran's claimed stressors, the RO noted that the Veteran was assigned to Co H 2nd BN 4th MAR from June 29, 1973 to July 21, 1974 FPO San Francisco 96602.  The Veteran's service treatment records indicate that he was onboard the U.S.S. Barbour County during this time period.  Information obtained from the Dictionary of American Fighting Ships (DANFS) shows the following chronology of the U.S.S. Barbour County while the Veteran was onboard:  The ship set sail for cruise to Japan and Hong Kong during the second week of the June 1973; back to Long Beach, California on August 3, 1973; departed Long Beach on September 20, 1973; arrived in Pearl Harbor on September 26, 1973; arrived in Mindoro Island on October 10, 1973; diverted to Subic Bay due to bad weather and then proceeded to Japan, Okinawa, Yokosuka, and Numazo; arrived in Guam on October 20, 1973; departed from Guam on November 19, 1973; arrived in Subic Bay on November 21, 1973; went to Okinawa on November 27, 1973; departed for Subic Bay on December 17, 1973 and remained there until January 2, 1974; departed for Hong Kong on January 2, 1974; was located in Subic Bay from January 9, 1974 to January 20, 1974; on January 20, 1974, the ship was sent to support emergency Operation Eagle Pull off the Cambodian Coast in readiness to evacuate American civilians and other tourists from Phnom Penh; the ship returned to Subic Bay in Mid-February 1974; the ship arrived in San Diego, California on March 14, 1974. 

The RO also noted that command chronology reports were obtained and reviewed via "Virtual VA" from the 2nd Battalion 4th Marines for January and February 1974.  In this regard, the U.S.S. Barbour County did depart from Subic Bay and departed in route to Hong Kong on January 2, 1974.  However, due to deteriorating conditions in Cambodia, the readiness posture was upgraded to 72 hours, in response to an expected decrease in reaction time for the initiation of Operation Eagle Pull.  A full dress rehearsal took place on January 30, 1974; members of the Battalion Landing Team 2/4 involved in Eagle Pull Option III participated in a dress rehearsal.   

The RO noted that the Veteran's service personnel records demonstrate that in May 1973, the Veteran was assigned to the PERS UNIT, ITS MCB, Camp Pendleton California.  The Veteran was not assigned to the 2nd Battalion 4th Marines until June 29, 1973.  Thus, the Veteran's report about being onboard a vessel during an explosion in May 1973 cannot be verified or corroborated based on the service personnel records.  The RO further noted that the Veteran also states that he spent one year in and out of Cambodia and Vietnam.  However, Naval and Marine Corps records demonstrate the only time the U.S.S. Barbour Coast was near Cambodia was in January and February 1974.  During the time period, there is no evidence of enemy hostilities.  The Veteran's unit did participate in a full dress rehearsal in preparation of Operation Eagle Pull which did not take place until more than one year later in 1975.    

In a January 2008 memorandum, the RO made a formal finding on a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  Specifically, the RO determined that the information required to verify stressful events described by the Veteran is not sufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The RO made the following efforts in order to obtain the information necessary to verify stressful events:  a VCAA letter was sent on September 19, 2005; a statement of the case on May 8, 2007; research through the Dictionary of American Fighting Ships for the Chronology of the U.S.S. Barbour County while the Veteran served aboard the ship and the ship's chronology failed to verify any of the Veteran's claimed stressors, nor did it verify that he was in Vietnam; and the RO was unable to contact the Veteran by telephone.  

Moreover, in response to the RO's February 2005 request for information regarding the Veteran's claimed service in Vietnam, the RO received a negative response in March 2005, indicating that there is no documentation in the Veteran's service personnel record to substantiate Vietnam service.  

The Board finds that the Veteran did not have combat duty and his alleged in-service stressors consist of anecdotal incidents rather than verifiable incidents; the alleged incidents have not been corroborated by official records, buddy statements, or any other supportive evidence.  He has not produced any witness who can corroborate his testimony.  He has not provided sufficient information with which the RO could verify an in-service stressor.  

In the absence of a verified stressor of record, there is no basis upon which to find that claimed PTSD has a causal relationship to any incident of the Veteran's service.  Thus, the regulatory criteria for a claim for service connection for PTSD are not met, and the claim is denied.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied. 


REMAND

VA may assign TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at 60 percent or more, or, if there are two or more disabilities, when at least one is rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  In the present case, the Veteran has one service-connected disability, depressive disorder with psychotic disorder, evaluated as 70 percent disabling.  He therefore meets the threshold requirement for TDIU eligibility.  Id.  Additional development, in the form of an examination is required before the issue of entitlement to TDIU can be adjudicated.  

The Veteran contends that he is entitled to TDIU, as he can no longer work due to his service-connected depressive disorder.  He has reported that he has not worked due to his service-connected disability since 1994.  He was afforded a VA examination in December 2007, in which the examiner provided a diagnosis of depressive disorder not otherwise specified.  Subsequently, in a July 2008 addendum to the December 2007 VA examination, upon review of the Veteran's claims file, the examiner provided a positive opinion relating the depressive disorder to the Veteran's service.  However, the examiner did not address the effect of the depressive disorder on the Veteran's ability to work.

The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, an opinion must be obtained. 

Accordingly, the issue of entitlement to TDIU is REMANDED for the following actions:

1.   Schedule the Veteran for an appropriate VA medical examination to determine the effect of his service-connected depressive disorder with psychotic disorder on his employability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's psychiatric disability.  

Based on examination findings and other evidence contained in the claims file, the examiner is specifically asked to state whether the Veteran's service-connected depressive disorder with psychotic disorder, without regard to his non service-connected disabilities, his age, or his retired status, renders him unable to secure and follow a substantially gainful occupation.   

The examiner should provide a rationale for any opinion provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


